Citation Nr: 0301093	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected deviated nasal septum.  

3. Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.  

(The issues of entitlement to service connection for 
hypertension, a back disorder, headaches, and a sleeping 
disorder will be discussed in a subsequent decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 
1986.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claims of 
entitlement to service connection for hypertension, a back 
disorder, sinus headaches, a sleep disorder, and numbness 
in the neck and face, claimed as secondary to surgery.  
The RO granted the veteran's claims of entitlement to 
service connection for PTSD, evaluated as 30 percent 
disabling; deviated nasal septum, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensable.  The veteran filed a timely notice of 
disagreement as to all of the issues except entitlement to 
service connection for numbness of the neck and face, 
claimed as secondary to surgery.  The RO subsequently 
provided a statement of the case (SOC).  In March 2002 the 
veteran perfected his appeal, and the issues were later 
certified to the Board.  

The Board notes that in his March 2002 substantive appeal 
the veteran appears to claim entitlement to a total 
disability rating due to individual unemployability.  The 
RO does not appear to have had an opportunity to 
adjudicate this issue.  Therefore, it is referred to the 
RO for appropriate consideration.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).  



FINDINGS OF FACT

1. The veteran's service-connected PTSD is manifested by 
depression, anxiety, nightmares, anxiousness, anger, and 
irritability.  

2. The veteran's service-connected deviated nasal septum is 
manifested by greater than 50 percent obstruction of the 
nasal passage on both sides.  

3. The preponderance of the evidence indicates that the 
veteran currently has an average pure tone threshold of 
34 decibels in the right ear, with speech recognition 
ability of 100 percent, and average pure tone threshold 
of 45 decibels in the left ear, with speech recognition 
ability of 94 percent.  

4. The preponderance of the evidence indicates that the 
veteran currently has Level I hearing in his right and 
left ears.  


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 30 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

2. The schedular criteria for an evaluation in excess of 10 
percent for service-connected deviated nasal septum have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2002).  

3. The schedular criteria for a compensable evaluation for 
service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate no complaint, treatment, 
or diagnosis of any psychological disability or hearing 
loss when he entered service.  The veteran reported a 
history of a sinus condition, which the examiner noted was 
inactive at the time of examination.  

An examination report dated in April 1966 indicated a 
history of sinuses and ear, nose, and throat problems.  
After dropping a radio on his head and nose in April 1984 
the veteran was noted to have a deviated septum and a 
metal fragment in his nose, which was noted as residual of 
a shrapnel wound during his tour in the Republic of 
Vietnam.  The veteran was diagnosed with a fractured nose.  

At separation the veteran reported a history of 
depression, nervousness, and sinus problems.

VA outpatient treatment records reveal complaints of 
anxiety since October 1999.  The veteran reported that his 
symptoms, including depression, nervousness, 
hyperactivity, and headaches, had begun in Vietnam.  He 
described himself as "standoffish" and indicated that he 
did not trust people and tried not to get close to anyone.  
He reported some forgetfulness, restlessness, and 
irritability.  

Mental examination indicated slightly anxious mood and 
affect.  The veteran fidgeted in his chair and appeared 
restless.  His thought process was intact, with no 
evidence of delusions or hallucinations.  His judgment was 
good; however, his insight was poor.  The veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
55.  He was treated for mixed anxiety-depressive disorder, 
not otherwise specified. 

The veteran was afforded VA examinations in October 2000.  
He reported having fractured his nasal bone in service.  
According to the veteran he had been informed in service 
that his nose would have to be broken again in order to 
repair it.  The veteran complained of headaches, 
congestion, and rhinorrhea since his injury in service.  

The examiner noted that the veteran's residuals of nasal 
fracture occasionally interfered with breathing through 
the nose.  The veteran reported a history of purulent 
discharge.  Examination revealed no evidence of dyspnea at 
rest or exertion, no speech impairment, no chronic 
sinusitis, and no incapacitation.  The nares were noted as 
approximately 80 percent obstructed.  The turbinates were 
edematous bilaterally.  There was right maxillary sinus 
tenderness but no purulent discharge or crusting at the 
time of examination.  

X-rays revealed normally formed and aerated paranasal 
sinuses.  There was a tiny one by three-millimeter 
metallic density foreign body embedded in the skin over 
the frontal bone of the skull, just superior to the 
frontal sinus.  The veteran was diagnosed with residuals 
of nasal bone fracture.  

He was also afforded a VA mental examination, to which he 
presented with a history of anxiety and depression.  He 
reported a 20-year military career with multiple tours in 
the Republic of Vietnam taking care of radio sites and 
occasionally going out on patrols with infantry units.  
The veteran reported involvement in firefights and mortar 
attacks.  The examiner noted the shrapnel that was still 
lodged in the veteran's head from an attack in which he 
also lost his front teeth.  The veteran complained of 
bothersome memories of "running an airfield" and helping 
with "medevacs of Montagnards."  He also reported seeing 
amputations in a "butcher shop" run by Korean doctors and 
remembered limbs "on the floor."  

At the time of examination the veteran reported living 
alone as a custodian on a friend's property.  According to 
the veteran he had no relationships and only two or three 
acquaintances.  He avoided activities that reminded him of 
Vietnam.  The veteran indicated that he suffered from 
nightmares and anger.  

Mental examination revealed blunted affect with anxious 
and somewhat pressured speech.  There was no evidence of 
suicidal or homicidal ideations, delusions, or thought 
disorders.  The examiner noted that the veteran was 
anxious and depressed.  He also noted that the veteran 
suffered from isolation, emotional numbing, loss of 
interest in things, avoidance, intrusive thoughts, 
nightmares, anger, and irritability.  The examiner 
assigned a GAF score of 50.  The veteran was diagnosed 
with PTSD.  

In January 2001 the veteran presented for a VA audiometric 
examination, at which time he reported hearing loss since 
his service in Vietnam, with gradual worsening over the 
years.  According to the veteran, he was exposed to noise 
from explosions and radios in Vietnam.  The veteran 
reported further hearing loss and a constant humming in 
the left ear since a March 2000 surgery to remove a cyst 
from the left side of his neck.  

Examination revealed pure tone results on the right of 30 
decibels (dB) at 500 Hertz (Hz); 35 dB at 1000 Hz; 25 dB 
at 2000 Hz; 35 dB at 3000 Hz; and 40 dB at 4000 Hz.  The 
veteran's puretone threshold average was 34 on the right.  
His speech recognition score was 100 percent.  Examination 
of the left ear revealed 40 dB at 500 Hz; 45 dB at 1000 
Hz; 35 dB at 2000 Hz; 50 dB at 3000 Hz; and 50 dB at 4000 
Hz.  The puretone threshold average was 45 and his speech 
recognition score was 94 percent on the left.  Audiometric 
tests revealed and the veteran was diagnosed with mild 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  

II.  Relevant Law and Regulations

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. 4.14 (2002); see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  
The claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1, 4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The U.S. Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following 
a grant of entitlement to compensation, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, 
and increase in the disability rating is at issue, present 
level of disability is of primary concern) as to the 
primary importance of the present level of disability, is 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection 
for that disability.  Rather, the Court held that, at the 
time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.  


III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the 
VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue the SOC 
provided by the RO in February 2002, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, 
he has been advised that the RO would obtain VA treatment 
records and any adequately described private treatment 
records on his behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements 
of the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical 
examination, to generate up-to-date evidence as to his 
service-connected conditions.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).


B.  Discussion

1.  PTSD

The veteran's service-connected PTSD is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Diagnostic Code (DC) 9411, pursuant to 38 C.F.R. § 4.130, 
provides for the following pertinent evaluations:

0 percent for a mental condition that has been 
formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational or 
social functioning or to require continuous 
medication;

10 percent for occupational and social 
impairment due to mild or transient symptoms 
which decrease work efficiency and ability to 
perform occupational tasks only during periods 
of significant stress, or; symptoms controlled 
by continuous medication;

30 percent for occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and 
maintaining effective work and social 
relationships;

70 percent for occupational and social 
impairment, with deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional 
rituals; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
work-like setting ); inability to establish and 
maintain effective relationships; and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name. 

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on 
a hypothetical continuum of mental-health illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 
to 60 is defined as moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is defined as some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 
71 to 80 indicates that, if symptoms are present at all, 
they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment 
in social and occupational functioning.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995).

The competent evidence of record indicates that the 
veteran suffers depression, anxiety, and mild memory loss.  
He has recurring nightmares and only a couple of 
acquaintances.  Despite these symptoms the veteran does 
not appear to contend, and the competent evidence of 
record does not indicate, that he is unable to take care 
of himself.  Although the October 2000 VA examiner noted 
that the veteran's speech was anxious and somewhat 
pressured, there was no indication that he was not able to 
carry on a normal conversation.  

Therefore, the Board finds that the veteran's service-
connected PTSD is adequately evaluated as 30 percent 
disabling.  

As indicated above, a higher evaluation of 50 percent is 
not warranted unless there is evidence of occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.  

In the present case, the veteran's affect has been 
described as blunted and anxious.  The October 2000 VA 
examiner described the veteran's speech as anxious and 
somewhat pressured.  However, there is no evidence that 
his speech is circumstantial, circumlocutory, or 
stereotyped.  Although the veteran was noted as fidgety, 
anxious and restless, there is no indication that he 
suffers from panic attacks more than once a week.  There 
is also no evidence that the veteran has difficulty 
understanding complex commands.  

In November 1999 the examiner noted that, based upon the 
veteran's vocabulary and educational background, he 
appeared to be of average intellectual functioning.  The 
veteran reported only minor forgetfulness.  He does not 
appear to contend, nor does the competent evidence of 
record indicate, that he is only able to retain highly 
learned material or that he forgets to complete tasks.  
The veteran's judgment was good, and it was specifically 
noted in October 2000 that there was no evidence of any 
thought disorder.  

The veteran's mood has been described as depressed, and he 
appears to have difficulty establishing and maintaining 
effective social relationships, as evidenced by his 
contention that he only has two or three acquaintances.  
However, the veteran's current disability picture due to 
his service-connected PTSD, currently evaluated as 30 
percent disabling, does not appear to more nearly 
approximate the criteria required for a 50 percent rating 
under DC 9411.  See 38 C.F.R. 4.7 (2002).  

Therefore and for the reasons discussed above, the Board 
finds that the veteran's service-connected PTSD does not 
warrant a 50 percent evaluation under DC 9411.  

2.  Deviated nasal septum

The veteran's service-connected deviated nasal septum is 
currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6502.  

Pursuant to DC 6502, deviated nasal septum due to trauma 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side is assigned an 
evaluation of 10 percent.  

In the present case, the veteran fractured his nose in 
1984 when a radio fell striking the veteran.  He was 
diagnosed with a nasal fracture and it was noted that he 
had a deviated septum.  VA examination in October 2000 
revealed nares that were approximately 80 percent 
obstructed.  

Therefore, the Board finds that the veteran's service-
connected deviated nasal septum is appropriately evaluated 
as 10 percent disabling pursuant to Diagnostic Code 6502.  
A higher evaluation is not available.  

The Board has considered the potential applicability of an 
extra-schedular evaluation as provided in 38 C.F.R. 
§ 3.321(b) (2002).  However, the veteran does not appear 
to contend, and the competent evidence of record does not 
indicate that the veteran's service-connected deviated 
nasal septum has resulted in marked interference with 
employment or frequent periods of hospitalization such as 
would render impractical the application of the regular 
schedular criteria.  There is no indication that the 
veteran has missed excessive time from work or that he has 
been repeatedly hospitalized due to his service-connected 
nasal condition.  In fact, there is no indication that the 
veteran even received treatment for said condition for 
almost fifteen years.  

Therefore, the Board finds that the veteran's service-
connected deviated nasal septum does not warrant an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321.  

3.  Bilateral hearing loss

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar 
v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 Hertz (cycles per second).  The schedule allows for 
such audiometric test results to be translated into a 
numeric designation ranging from Level I, for essentially 
normal acuity, to Level XI, for profound deafness, in 
order to evaluate the degree of disability from service-
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. §§ 4.85-4.87 
(1998); see also 38 C.F.R. § 4.85 (2002). 

An examination for hearing impairment is to be performed 
using both a controlled speech discrimination test and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a) (1998); 
38 C.F.R. § 4.85(a) (2002).  In the absence of a speech 
discrimination test, the regulations allow for numeric 
designations ranging from Level I to Level XI to be based 
only upon puretone averages.  Numeric designations based 
solely upon puretone threshold averages are to be used 
only when an examiner certifies that the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) 
(2002).  However, a rating specialist may determine the 
numeric designations based solely upon puretone averages 
when the pure tone averages at each of the four specific 
frequencies is 55 decibels or more, regardless of whether 
an examiner has certified that the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination.  38 C.F.R. § 4.86(a) 
(2002).

The veteran's most recent audiometric examination was in 
January 2001.  At that time he had a puretone threshold 
average of 34 on the right, with discrimination of 100 
percent.  In the left ear the veteran's puretone threshold 
average was 45 with speech discrimination of 94 percent.  

Hearing loss is measured by objective testing devices, and 
VA regulations require a mechanical application of the 
Rating Schedule to the numeric designations, based upon 
audiometric examination results.  See Acevedo, Lendenmann, 
supra.

Under 38 C.F.R. § 4.85(b), Table VI, "Numeric Designation 
of Hearing Impairment Based on Puretone Threshold Average 
and Speech Discrimination," is used to determine a Roman 
numeral designation (Levels I - XI) for hearing loss based 
upon a combination of the percentage of speech 
discrimination and the puretone threshold average.  A 
puretone threshold average of 34 and speech discrimination 
of 100 percent are assigned to Level I.  A puretone 
threshold average of 45 and speech discrimination of 94 
percent are also assigned to Level I.  

"Table VII, 'Percentage Evaluations for Hearing 
Impairment,' is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect."  38 C.F.R. § 4.85(e).  As 
discussed above, the veteran's service-connected right ear 
is assigned to Level I.  His service-connected left ear is 
also assigned to Level I.  Under Table VII, Level I 
hearing in both ears warrants a zero percent (i.e., 
noncompensable) rating.  

Therefore, based upon the audiometric evaluation findings 
of record, the veteran is not entitled to a compensable 
rating for hearing loss in his left ear.  See 38 C.F.R. 
§ 4.85.  

4.  Fenderson

Finally, in view of the Court's holding in Fenderson, 
supra, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disabilities, as the Court indicated can be done in this 
type of case.  However, upon reviewing the longitudinal 
record in this case, we find that, at no time since the 
filing of the veteran's claim for service connection, in 
September 2000, have any of his service-connected 
disabilities been more disabling than currently rated 
under this decision.


ORDER

An evaluation in excess of 30 percent for service-
connected post-traumatic stress disorder is not warranted.  
The claim is denied.  

An evaluation in excess of 10 percent for service-
connected deviated nasal septum is not warranted.  The 
claim is denied.  

A compensable evaluation for service-connected bilateral 
hearing loss is not warranted.  The claim is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

